                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:18-cv-00664-FDW

TRAVON LEVI WOODS,                        )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                         ORDER
                                          )
DEPARTMENT OF PUBLIC                      )
SAFETY, et al.,                           )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on initial review of Plaintiff’s Complaint, filed under

42 U.S.C. § 1983. [Doc. 1]. See 28 U.S.C. §§ 1915(e)(2); 1915A. The Plaintiff is proceeding in

forma pauperis. [Doc. 2, 7].

I.     BACKGROUND

       Pro se Plaintiff Travon Levi Woods (“Plaintiff”), who is a North Carolina state court inmate

currently incarcerated at Scotland Correctional Institution (SCI) in Laurinburg, North Carolina,

filed this action on December 13, 2018, pursuant to 42 U.S.C. § 1983. Plaintiff makes two claims.

One is in the nature of an excessive force claim in violation of his constitutional right not to be

subjected to cruel and unusual punishment under the Eighth Amendment to the U.S. Constitution.

Plaintiff also claims Defendants violated his Fifth Amendment due process rights in relation to

Plaintiff’s attempt to use the grievance procedure related to and after his alleged attack. [Doc. 1

at 3]. In his Complaint, Plaintiff names as Defendants (1) the Department of Public Safety; (2)

Ronald Covington, identified as a Captain at SCI; FNU Barnes, identified as a Unit Manager at

SCI; and FNU Hunt, identified as a Correctional Officer at SCI. [Id. at 1-2].

       Plaintiff alleges specifically as follows:
                I, inmate/prisoner Travon Woods opus #1280490 was led to
                receiving and assaulted while restrained by officials led by Cpt.
                Covington, even though I was completely cooperative to their
                demands.

                Cpt. Covington repeatedly threatened me, and gave orders to the co-
                defendants. Barnes physically assaulted me with the nightstick and
                hands while [I was] restrained. A. Hunt maced me and neglected to
                stop the assault.

                The defendants have officials falsifying technicalities to turn down
                (make null and void) my grievances that I’ve filed. Many attempts
                have been made with my adjustments to fit requirements with no
                avail.

[Id. at 2-3].

         As injuries from the alleged assault, Plaintiff states he suffered bruises and abrasions.

[Id.at 3]. As relief, Plaintiff seeks various injunctive relief and compensatory and punitive

damages for his physical pain, humiliation, and “mental traumatic damages.” [Id. at 5].

II.     STANDARD OF REVIEW

        Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint to

determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious [or]

fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, under

§ 1915A the Court must conduct an initial review and identify and dismiss the complaint, or any

portion of the complaint, if it is frivolous, malicious, or fails to state a claim upon which relief may

be granted; or seeks monetary relief from a defendant who is immune to such relief.

        In its frivolity review, this Court must determine whether the Complaint raises an

indisputably meritless legal theory or is founded upon clearly baseless factual contentions, such as

fantastic or delusional scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore,

a pro se complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972).

However, the liberal construction requirement will not permit a district court to ignore a clear

                                                   2
failure to allege facts in his Complaint which set forth a claim that is cognizable under federal law.

Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION
       As to Defendant Department of Public Safety, which the Court assumes references the

North Carolina Department of Public Safety, neither the State of North Carolina nor its agencies

constitute “persons” subject to suit under Section 1983. Will v. Mich. Dep’t of State Police, 491

U.S. 58 (1989). Furthermore, the Eleventh Amendment bars Plaintiff's suit for monetary damages

against the State of North Carolina and its various agencies. See Ballenger v. Owens, 352 F.3d

842, 844-45 (4th Cir. 2003).

       The Eighth Amendment prohibits the infliction of “cruel and unusual punishments,” U.S.

CONST. amend. VIII, and protects prisoners from the “unnecessary and wanton infliction of pain,”

Whitley v. Albers, 475 U.S. 312, 319 (1986). To establish an Eighth Amendment claim, an inmate

must satisfy both an objective component–that the harm inflicted was sufficiently serious–and a

subjective component–that the prison official acted with a sufficiently culpable state of mind.

Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir. 1996).

       Plaintiff claims Defendants used excessive force against him in violation of the Eighth

Amendment to the U.S. Constitution. The Court must consider such factors as the need for the use

of force, the relationship between that need and the amount of force used, the extent of the injury

inflicted, and, ultimately, whether the force was “applied in a good faith effort to maintain or

restore discipline, or maliciously and sadistically for the very purpose of causing harm.” Albers,

475 U.S. at 320-21. Furthermore, the Supreme Court has recently reiterated that “[a]n inmate who

is gratuitously beaten by guards does not lose his ability to pursue an excessive force claim merely

because he has the good fortune to escape without serious injury.” Wilkins v. Gaddy, 559 U.S.

34, 38 (2010). In Wilkins v. Gaddy, the Supreme Court observed:

                                                  3
        This is not to say that the “absence of serious injury” is irrelevant to the Eighth
        Amendment inquiry. “[T]he extent of injury suffered by an inmate is one factor that
        may suggest ‘whether the use of force could plausibly have been thought necessary’
        in a particular situation.” The extent of injury may also provide some indication of
        the amount of force applied. As we stated in Hudson, not “every malevolent touch
        by a prison guard gives rise to a federal cause of action.” “The Eighth Amendment’s
        prohibition of ‘cruel and unusual’ punishments necessarily excludes from
        constitutional recognition de minimis uses of physical force, provided that the use
        of force is not of a sort repugnant to the conscience of mankind.” An inmate who
        complains of a “push or shove” that causes no discernible injury almost certainly
        fails to state a valid excessive force claim.

        Injury and force, however, are only imperfectly correlated, and it is the latter that
        ultimately counts.

Id. at 37-38 (citations omitted).

        Taking Plaintiff’s allegations as true and drawing all reasonable inferences therefrom, the

Court finds that the Plaintiff has stated a claim against Defendants Covington, Barnes, and Hunt

for the use of excessive form in violation of Plaintiff’s Eighth Amendment right to be free from

cruel and unusual punishment.

        Next, as for Plaintiff’s Fifth Amendment due process claim related to the grievance

procedure, to establish a claim under the Fifth Amendment Due Process Clause, a litigant must

show that the government deprived him of a liberty or property interest without providing notice

and a meaningful opportunity to be heard. See Mathews v. Eldridge, 424 U.S. 319, 348 (1976).

Here, the Plaintiff has failed to allege a deprivation of a constitutionally protected liberty interest.

Further, even if Plaintiff had alleged the deprivation of a constitutionally protected liberty interest,

the Plaintiff’s allegation on this issue is vague and does not state how each Defendant personally

participated in the conduct described. As such, this claim will be dismissed.

IV.     CONCLUSION

        In sum, the Complaint survives initial review as against Defendants Covington, Barnes,

and Hunt under 28 U.S.C. § 1915(e) and 28 U.S.C. § 1915A as to Plaintiff’s Eighth Amendment

                                                   4
claim but not as to Plaintiff’s Fifth Amendment claim. The Plaintiff’s claims against the

Department of Public Safety will also be dismissed.

       IT IS, THEREFORE, ORDERED that:

       1. Plaintiff’s Complaint [Doc. 1] survives initial review under § 1915(e) and 28 U.S.C. §

           1915A as to Plaintiff’s Eighth Amendment claim but not as to Plaintiff’s Fifth

           Amendment claim. The Plaintiff’s claims against the Department of Public Safety shall

           be dismissed.

       2. This Court recently enacted Local Rule 4.3, which sets forth a procedure to waive

           service of process for current and former employees of the North Carolina Department

           of Public Safety (“NCDPS”) in actions filed by North Carolina State prisoners. The

           Clerk of Court shall commence the procedure for waiver of service as set forth in Local

           Rule 4.3 for Defendants Ronald Covington, FNU Barnes, and FNU Hunt, who are

           current or former employees of NCDPS.

       IT IS SO ORDERED.
                                             Signed: June 17, 2019




                                                5
